IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

THEODORE HEINE and JEAN             )
HEINE,                              )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )      C.A. No. N18C-08-280 JRJ
                                    )
                                    )
J B INC., also known as or formally )
known as, J B BUCK, INC., FLOWERS )
BAKING COMPANY OF OXFORD, )
INC., FLOWERS BAKING                )
COMPANY OF OXFORD, LLC,             )
TASTY BAKING OXFORD, INC., and )
FLOWERS FOODS, INC.,                )
                                    )
      and                           )
                                    )
ACME MARKET, INC., also known as )
ACME MARKETS, INC., and ACME )
MARKET,                             )
                                    )
             Defendants.            )

                       Date Submitted: March 12, 2021
                       Date Decided: June 2, 2021

                     MEMORANDUM OPINION
Upon Defendant Acme Markets, Inc.’s Motion for Summary Judgment: DENIED.

Michael J. Hood, Esquire, Michael J. Hood, LLC, 916 New Road, Elsmere,
Delaware 19805, Attorney for Plaintiffs.

Sean A. Dolan, Esquire, Mintzer Sarowitz Zeris Ledva & Meyers LLP, 919 North
Market Street, Suite 200, Wilmington, Delaware 19801, Attorney for Defendant
Acme Markets, Inc.

Jurden, P.J.
                             I.     INTRODUCTION

       Plaintiff Theodore Heine was using an electric shopping cart scooter to shop

at one of Defendant Acme Market, Inc.’s (“Acme”) supermarkets. At the same time,

an employee of Defendant J B Inc. (“JB”) was pushing a large cart of goods through

the supermarket, intending to stock Acme’s shelves. The JB employee’s cart

collided with Heine’s scooter, prompting Heine to sue both Acme and JB for

negligence. Acme has filed the instant Motion for Summary Judgment seeking to

dismiss Heine’s claim against it. For the reasons explained below, Acme’s Motion

for Summary Judgment is DENIED.

                              II.    BACKGROUND

       A.     Factual Background

       On September 5, 2016, Heine was shopping at one of Acme’s supermarkets.1

He was operating an electric shopping cart scooter.2 A JB employee was pushing a

large cart of Tastykakes through the supermarket, intending to stock Acme’s

shelves.3 Acme does not provide JB with any instructions or directions about how

JB employees must stock their goods.4 As the JB employee was pushing her cart,




1
  Compl., Defendant Acme Market, Inc.’s Motion for Summary Judgment (“Opening Brief”) (Ex.
A), at ¶¶ 3–4 (Trans. ID. 66293006).
2
  Id. at ¶ 4.
3
  Dep. of Brittany Witt, Opening Brief (Ex. C), at 6:2–15 (Trans. ID. 66293006); Compl., Opening
Brief (Ex. A), at ¶ 5; see Dep. of Brittany Witt, Opening Brief (Ex. C), at 13:1–23.
4
  See Dep. of Robert Witt, Opening Brief (Ex. D), at 15:17–21 (Trans. ID. 66293006).


                                               2
she collided with Heine’s electric shopping cart scooter, allegedly injuring Heine.5

This collision was captured on video, and all of the parties and the Court have seen

it.6

       B.      Procedural History

       On August 29, 2018, Heine and his wife, Jean Heine,7 sued Acme and

JB.8 As against Acme, the Complaint alleges that Acme was negligent for having

allowed the collision to occur on its premises and that Acme’s alleged negligence

was the direct and proximate cause of Heine’s alleged injuries.9 On January 28,

2021, Acme filed the instant Motion for Summary Judgment seeking to dismiss this

negligence claim.10

                         III.    STANDARD OF REVIEW

       Summary judgment is appropriate only if the moving party shows that “there

is no genuine issue as to any material fact and that the moving party is entitled to a


5
  Compl., Opening Brief (Ex. A), at ¶ 5.
6
  See Tr. of Oral Arg., at 5:4–6 (Mar. 22, 2021) (Trans. ID. 66629988).
7
  Jean Heine claims loss of consortium; she is otherwise uninvolved in this case. Compl., Opening
Brief (Ex. A), at ¶ 18.
8
  See generally Compl., Opening Brief (Ex. A).
9
  Id. at ¶ 13 (“Acme Market was negligent in that it: [(a)] failed to have procedures in place to
control the distributors of products to Acme operating in a safe fashion while in the store to protect
its invitees; [(b)] failed to keep control of its premises in order that the alleged incident would not
occur; [(c)] failed to supervise entities providing food or products to the premises in a safe manner;
[(d)] should or should have known it failed to control defendant J B Inc. to operate in a safe manner
to protect the invitees of Acme; [(e)] was negligent in terms of common law standards; and [(f)]
such other negligence or recklessness as may be discovered during the course of the trial.”); id. at
¶ 14. On February 5, 2019, Acme filed an Answer with a crossclaim against JB. See Generally
Answer of Defendant Acme Markets, Inc. (Trans. ID. 62933617).
10
   See generally Opening Brief.


                                                  3
judgment as a matter of law.”11 “When the evidence shows no genuine issues of

material fact in dispute, the burden shifts to the nonmoving party to demonstrate that

there are genuine issues of material fact that must be resolved at trial.”12 “All facts

are viewed in a light most favorable to the non-moving party.”13

                                IV.     DISCUSSION

       Acme argues that it was not responsible for the collision and that it had no

duty to oversee the activities of JB’s employee.14 Acme contends that Heine has

failed to produce any evidence tying it to the collision.15 What the evidence does

show, Acme continues, is that JB employees regularly stock their goods on Acme’s

shelves without Acme’s involvement.16 Acme also asserts that Heine has failed to

show that it had a duty to oversee the JB employee’s activities.17

       In his response, Heine characterizes Acme’s position as follows: “Since the

vendors are free to do what they like, any injuries that occur to Acme’s invitees are

not Acme’s fault.”18 Heine denies that this is the case—and that he needs an expert




11
   Super. Ct. Civ. R. 56(c).
12
   Tolliver v. U.S. Bank Nat’l Ass’n, 2020 WL 2095830, at *1 (Del. Apr. 29, 2020) (internal
quotation marks omitted) (quoting Grabowski v. Mangler, 938 A.2d 637, 641 (Del. 2007)).
13
   Preston Hollow Capital LLC v. Nuveen LLC, 2020 WL 7365808, at *4 (Del. Super. Ct. Dec. 15,
2020) (citing Burkhart v. Davies, 602 A.2d 56, 58–59 (Del. 1991)).
14
   Opening Brief, at ¶¶ 6–9, 12.
15
   Id., at ¶¶ 6–7.
16
   Id. at ¶¶ 8–9.
17
   See id. at ¶ 12. Acme notes that Heine has neither put forth an expert witness nor identified an
industry standard to establish such a duty. Id.
18
   Responding Brief, at ¶ 4.


                                                4
to say so.19 He argues that a jury, equipped with its life experience and the video,

can determine whether Acme’s failure to guard against the collision amounted to

negligence.20 Heine also asserts that an industry standard is unnecessary, contending

that “[t]he law is concrete that you have a duty to protect your invitees with

reasonable safety procedures.”21

       The sole legal question here is what duty, if any, Acme owed to Heine with

respect to the JB employee’s activities in the Acme supermarket. The Supreme

Court of Delaware’s decision in Hazel v. Delaware Supermarkets, Inc. is instructive

on this point.22 Hazel involved a customer who slipped and fell in the frozen food

aisle of a ShopRite supermarket.23 After her fall, the customer noticed that her calf

was wet, but she could not determine the source of the moisture.24 At the time of

the customer’s fall, an employee of Edy’s Grand Ice Cream was stocking ice cream

down the aisle.25 The Edy’s employee testified that condensation from the ice cream

would sometimes drip onto the floor as he was stocking.26

       The ShopRight customer filed a negligence action against (1) Delaware

Supermarkets, Inc. (“DSI”), the entity that operated the ShopRite supermarket; (2)


19
   Id. at ¶ 6.
20
   See id. at ¶¶ 8, 11.
21
   Id. at ¶ 12.
22
   See generally Hazel v. Del. Supermarkets, Inc., 953 A.2d 705 (Del. 2008).
23
   Id. at 707.
24
   Id.
25
   Id.
26
   Id.


                                               5
Edy’s; and (3) an ice cream company associated with Edy’s.27 The Superior Court

granted summary judgment in favor of the defendants.28 On appeal, the Supreme

Court articulated the following standard:

       In an action for personal injuries resulting from a defendant’s breach of
       its “duty to keep the[] store premises in a reasonably safe condition for
       the use of the[] customers,” the plaintiff must show that (1) there was
       an unsafe condition in the defendant’s store (2) which caused the
       injuries complained of, and (3) “of which the storekeeper had actual
       notice or which could have been discovered by such reasonable
       inspection as other reasonably prudent storekeepers would regard as
       necessary.”29
Applying that standard, the Supreme Court reversed.30 It reasoned that a jury could

conclude that DSI or Edy’s should have known that the Edy’s employee was

engaged in an activity—“transporting the ice cream for stocking in the aisle

freezers”—that could result in an unsafe condition.31

       Hazel bears a number of similarities to this case. Both cases involve plaintiffs

who were supermarket customers. Both customers alleged that they were injured

due to the supermarket’s failure to address an allegedly unsafe condition. Both

allegedly unsafe conditions resulted from the activity of a third party. And both third



27
   See id. at 706–707. DSI filed a third-party complaint against the ice cream companies, as Acme
did against JB in this case. Id. at 708; see generally Answer of Defendant Acme Markets, Inc.
with Cross Claim for Indemnification and Contribution (Trans. ID. 62933617).
28
   Hazel, 953 A.2d at 706–07.
29
   Id. at 709 (citations omitted) (quoting Howard v. Food Fair Stores, New Castle, Inc., 201 A.2d
638, 640 (Del. 1964)).
30
   See id. at 712.
31
   Id. at 711.


                                               6
parties performed their activities without the supermarket’s oversight. Because of

these similarities, the Court finds that Hazel controls.32 Under the Hazel standard,

Acme is not entitled to judgment as a matter of law. A jury must decide whether

Acme acted as a “reasonably prudent shopkeeper” and otherwise satisfied the Hazel

standard. Accordingly, Acme’s Motion for Summary Judgment is DENIED.

                                       V. CONCLUSION

       The Court finds that this case is governed by the standard articulated by the

Supreme Court of Delaware in Hazel v. Delaware Supermarkets, Inc. In light of that

standard, a jury must decide, among other things, whether Acme was acting as a

“reasonably prudent shopkeeper” when it failed to prevent the collision at issue in

this case. Accordingly, Acme is not entitled to judgment as a matter of law, and

Acme’s Motion for Summary Judgment is DENIED.

       IT IS SO ORDERED.

                                                             Jan R. Jurden
                                                     Jan R. Jurden, President Judge
cc: Prothonotary

32
   At oral argument, Acme attempted to distinguish Hazel, stating that Hazel “speaks to liability
against the shop owner directly, not against the shop owner’s need to see and observe and control
what an independent contractor or a vendor in this case is doing within the store. So it’s sort of
like one step removed.” Tr. of Oral Arg., at 20:18–23 (Mar. 22, 2021). If Acme means to argue
that the issue in Hazel was a wet floor whereas the issue in this case was a third-party actor, the
Court finds that this is a distinction without a difference. The “duty to keep the store premises in
a reasonably safe condition for the use of the customers” is sufficiently general to encompass both
a wet floor and a third-party actor. Hazel, 953 A.2d at 709 (brackets and internal quotation marks
omitted) (quoting Howard v. Food Fair Stores, New Castle, Inc., 201 A.2d 638, 640 (Del. 1964)).


                                                 7